Citation Nr: 0114946	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes under 38 C.F.R. § 3.353 (2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1979.

This appeal arose from a July 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran continued 
to be not competent to handle the disbursement of funds.  In 
October 2000, the veteran testified at a personal hearing at 
the RO.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds, without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.353 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as numerous VA outpatient treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for a determination of whether the veteran was competent for 
VA purposes under 38 C.F.R. § 3.353.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, supplemental statement of the case and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been finalized.

FACTUAL BACKGROUND

The veteran is currently in receipt of VA compensation 
benefits due to schizophrenia, rated as 100 percent 
disabling.  In August 1985, the RO determined that the 
veteran's schizophrenia rendered him incompetent for VA 
purposes.  That determination was based upon a period of VA 
hospitalization between June and July 1985, following being 
apprehended by the police for reckless driving.  He was 
uncooperative, hostile and agitated.  Insight and judgment 
were noted to be poor.  At the time of admission, he was 
loud, threatening, demanding, and displayed grandiose 
delusions, loose associations and tangential thinking.  At 
times during his hospitalization he was verbally hostile, 
demanding and uncooperative with staff; he also displayed 
inappropriate behavior and tended to touch other patients and 
staff.  He refused to attend ward activities.  At discharge, 
he was noted to be incompetent for VA purposes.

In May 1998, the veteran filed a claim requesting that he be 
found competent so that he could manage his own funds.  The 
evidence of record showed that he was hospitalized at a VA 
facility between January and March 1998.  He was admitted 
after he indicated that he had been hearing voices; he 
expressed the belief that people were after him and were 
trying to hurt him.  He also reported feeling suicidal.  It 
was noted that he had been discharged only the week before.  
It was noted that he had had several hospitalizations over 
the past several years and that he only managed to stay out 
of the hospital for a couple of days before he would return.  
The mental status examination at admission found that he was 
anxious, tense, nervous, uptight and upset.  He was also 
suspicious, paranoid, angry, irritable and frustrated.  He 
indicated that he could not live outside the hospital; 
however, as soon as he would get into the hospital, he wanted 
to get out.  He admitted to hearing voices.  He was treated 
with supportive and incentive psychotherapy and behavioral 
modification.  He was also started on Haldol.  It was 
commented that he was noncompliant with medications outside 
the hospital and would abuse alcohol, cocaine and marijuana.  
At one point during this hospitalization he was given 
privileges and was allowed to leave the hospital; however, he 
abused both alcohol and marijuana and he was again placed in 
a restricted status.  He showed no interest in receiving 
treatment for his substance abuse problems.  It was 
recommended to the guardian that the guardian pay his rent 
and only give the veteran $200 per week; it was also 
recommended that he not be allowed to drive since he was 
often under the influence.  At the time of his discharge, his 
sensorium was clear and he was aware that he was not to abuse 
alcohol or drugs.  It was noted that his prognosis was poor 
because he was chronically mentally ill, was a chronic drug 
abuser and had no family support.  The diagnoses were chronic 
paranoid schizophrenia with acute exacerbation; crack 
cocaine, cannabis and alcohol dependence; and an antisocial 
personality disorder.

In June 1999, the veteran was afforded a VA examination.  He 
had been last hospitalized between February 7 and 8, 1999.  
He had been admitted via the emergency room after he 
indicated that he was not feeling well and had been sexually 
inappropriate.  It was noted that he had been admitted five 
times in 1998.  Each of these admissions had been 
precipitated by his becoming argumentative, belligerent and 
verbally abusive.  In August 1998, he had been admitted after 
he stated that he had heard voices telling him to hurt 
himself and others.  His last outpatient treatment record 
dated in May 1999 noted that he was still very labile and 
paranoid.  He was inappropriate and uncooperative and 
displayed poor insight.  At the time of this examination, he 
described his mood as happy for nine months and depressed for 
three months of the year.  He denied anhedonia, suicidal or 
homicidal ideations, hallucinations or delusions, ideas of 
reference and thought broadcasting, withdrawal or insertion.  
He denied having any symptoms consistent with panic attacks 
or obsessive-compulsive disorder.  In fact, he denied having 
any symptoms at all, despite the records which showed his 
tendency to be belligerent, verbally abusive, hostile and 
sexually inappropriate.

The mental status examination found him to be alert, 
attentive, cooperative, clear and neatly groomed.  He 
maintained good eye contact.  He was not irritable, agitated 
or argumentative in the interview setting.  He appeared to be 
normoactive and cooperative.  His speech was fluent and goal 
directed, and his affect was pleasant.  He denied having 
hallucinations and there was no evidence of looseness of 
associations, circumstantiality or tangentiality.  There was 
also no indication of pressured speech or flights of ideas.  
He denied ideas of reference and his memory appeared to be 
intact.  He was a little slow with serial seven's, although 
it was pointed out that he was a high school drop-out.  The 
examiner commented that the veteran's insight and judgment 
were impaired, as was evidenced by his gross minimization of 
his symptoms.  He had poor impulse control and was sexually 
inappropriate.  His money was doled out to him on a daily 
basis and he would spend it all by mid-day.  He also 
minimized the extent of his drug abuse.  The examiner then 
opined that 

The veteran is not capable of managing his benefit 
payments in his own best interest.  [The veteran] 
has poor impulse control.  He is reported to have 
written bad checks in the past and to spend his 
money within a few hours, which is doled out to him 
on a daily basis.  Given his history of using 
illicit drugs and being promiscuous, [the veteran] 
will have difficulty in handling his finances.

The diagnoses were chronic undifferentiated schizophrenia and 
marijuana dependence.  A difference of opinion stated in 
April 2000 that there was insufficient evidence to change the 
determination of incompetence.

On March 26, 2000, the veteran was brought to a VA facility 
by the police.  He stated that living outside was not 
working.  He stated that he was preoccupied with his sexual 
needs and was concerned that he would get into trouble.  The 
mental status examination noted that he was cooperative with 
good eye contact.  He indicated that he had spent his $200 on 
"entertainment" and he was asking for money.  His speech 
was pressured and rambling and his thought processes were 
loose and tangential.  He was preoccupied with sex and money.  
His affect was inappropriate and silly.  His memory was 
grossly intact.  Insight and judgment were noted to be rather 
poor.  During his stay, the veteran left the hospital and 
went to a bank where he reportedly threatened to rape the 
tellers if he was not given his money.  While the police were 
searching for him, he returned voluntarily to the hospital, 
where he was restricted.  On April 10, it was commented that 
he was not floridly psychotic.  He again stated that he 
wanted control of his money and he was told that in order to 
obtain this, he had to prove that he was responsible.  On 
April 12, it was noted that the veteran had problems 
controlling impulsive behaviors and had poor community and 
social skills.  He abused substances and could not manage his 
funds.  He tended to threaten others in an extraordinarily 
offensive and abusive way.  Discharge was not recommended 
until he could show appropriate adjustment to the community.  
A July 30 treatment note indicated that he was alert and he 
appeared to be neat and clean.  He engaged in little 
interaction with the staff or his peers.  He tended to sleep 
a lot in the dayroom during the day shift.  It was commented 
that he continued to be a discharge problem due to his 
inappropriate behaviors, as well as his inability to agree to 
compromise with discharge planning.  His schizophrenia was 
assigned a Global Assessment Functioning (GAF) Score of 30, 
which indicated behavior which is considerably influenced by 
delusions or hallucinations or suggested serious impairment 
in communication or judgment or an inability to function in 
almost all areas.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, pg. 47 
(4th ed., revised 1994).

In October 2000, the veteran testified at a personal hearing 
at the RO.  He stated that he was able to manage his 
finances.  He indicated that his guardian paid his rent and 
utilities.  He used his money to buy groceries, personal 
items and clothes.  He showed the hearing officer his 
driver's license.  He stated that he wanted to manage his 
money so that he could buy a car and a house.


ANALYSIS

Determinations of competency for VA purposes are made in 
accordance with 38 C.F.R. § 3.353.  This regulation provides 
that "[a] mentally incompetent person is one who because of 
injury or disease lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation."  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d).

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c).

Upon careful review of the evidence of record, there is no 
doubt that the veteran is not capable of administering his 
funds.  The overwhelming medical evidence shows that the 
veteran lacks the mental capacity to contract or to manage 
his own affairs, including the disbursement of funds without 
limitation, and thus, it is found that he is not competent 
for VA purposes.  The only evidence of record which argues 
for competency are the veteran's own statements.  However, 
the objective medical evidence clearly shows that has been 
admitted to the hospital repeatedly after becoming 
belligerent, verbally abusive, hostile and sexually 
inappropriate.  He had displayed a pattern of quickly 
spending his weekly allotment of money on "entertainment," 
which included alcohol, cocaine and marijuana, usually 
spending all of his funds by mid-day of the first day.  The 
VA examination performed in June 1999 commented upon his poor 
impulse control and his impaired insight and judgment (as 
evidenced by his tendency to minimize his symptoms).  During 
his March to July 2000 period of hospitalization, he was 
noted to be hostile to the staff and unable to accept any 
responsibility for his actions.  He was noted to be a 
substance abuser who had trouble controlling his impulsive 
behaviors.  He tended to threaten others in an 
extraordinarily offensive and abusive way and had poor social 
and community skills.  Again, it was stated that he was not 
able to manage his own funds.  It is observed that the 
opinions concerning his incompetency are consistent with the 
veteran's 100 percent evaluation for schizophrenia and his 
GAF Score of 30 provided at his June 1999 VA examination.

The statements of the veteran that he is capable of managing 
his financial affairs have been considered.  However, lay 
statements do not constitute competent medical evidence, 
which is required in this instance where the issue involves 
medical knowledge.  Sanders v. Brown, 9 Vet. App. 525, 529 
(1996) (stating that a VA determination of incompetence must 
stand when only rebutted by lay evidence).

In conclusion, it is found that the record, especially the 
clear medical evidence on the matter, leads to the finding 
that the veteran lacks the mental capacity to manage his own 
affairs in a responsible manner.  The preponderance of the 
evidence supports a finding in favor of incompetency.  
Accordingly, the appeal is denied.


ORDER

The veteran is not competent for VA purposes under 38 C.F.R. 
§ 3.353.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

